ATTORNEY GRIEVANCE COMMISSION                        •        IN THE
OF MARYLAND                                          •        COURT OF APPEALS
                                                     •        OF MARYLAND
        Petitioner
                                                     •        Misc. Docket AG
V.

PETER JEROME EIDE                                    •        No, 0061

        Respondent
                                                     •        September Term, 2015

                     *********************************************

                                             ORDER

         The parties herein have jointly petitioned this Court to reprimand Respondent pursuant

     to Maryland Rule 16-772. Upon review of said Joint Petition and for the reasons set forth

     therein, it is this 18th day of     Hay          2016,

         ORDERED, that Respondent, Peter Jerome Eide, be and he is hereby reprimanded for

     misconduct in violation of Rule 5.5 (a) of the Maryland Lawyers' Rules of Professional

     Conduct.




                                                              /s/ Clayton Greene Ti-
                                                              Senior Judge